DETAILED ACTION
Claims 21-40 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 38 is objected to because of the following informalities:  The claim states “addi the particular object…” in line 3, which appears to be a misspelling.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 40 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 40 states “responsive to determining the value of the activity counter field has reached a quarantine threshold: add the particular physical managed unit address to a second of the number of additional data structures; and perform a swap operation on the particular physical managed unit address”. The current application does not describe comparing the quarantine threshold to an activity counter field, paragraphs 0038, 0043, 0054 describe comparing a bit flip count or a bit flip high water mark to the quarantine threshold, neither of which appear to be equivalent to an activity count.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the number of additional fields" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "the logical address to physical address mappings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the number of additional fields" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 21-31, 33-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 21 recites the limitation “adding the particular physical managed unit address to a first of a number of additional data structures responsive to determining the value of the activity counter field has reached a disturb threshold; and adding the particular physical managed unit address to the first and a second of the number of additional data structures responsive to determining the value of the activity counter field has reached a swap threshold”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0048].  Said limitations, in combination with the other recited limitations of claim 21, are not taught or suggested by the prior art of record.
The closest prior art of record includes: 
Souri et al. (U.S. PGPub No. 2017/0357571) which teaches adding a memory unit to an available memory unit list when the program-erase count is relatively low, and adding the unit to a cool down list when the program-erase count is relatively high but does not teach adding a memory unit to both available memory unit and cool down lists when the program-erase count reaches a relatively high or low level.
Berckmann et al. (U.S. PGPub No. 2015/0003156) which teaches determining if a defective memory line in a block is benign, and adding the defective memory line to a bad word line list and bad block list when the defect is determined to be not benign but does not teach determining if the defect is benign based on an activity count threshold, or adding the defective memory line to only a bad word line list when the defect is determined to be benign.
Higgins et al. (U.S. PGPub No. 2017/0286288) which teaches adding a memory portion to a non-urgent read disturb list if the number of read disturb counts for a respective superblock is 50% the maximum number of read disturb counts, adding the portion to an urgent read disturb list when urgent criteria is met, and maintaining data retention lists for each superblock with an error rate that satisfies a threshold but does not teach comparing an activity count corresponding to a memory portion to determine if the memory portion should be added to more than one list.
Claims 22-28 depend from claim 21, and are considered allowable for at least the same reasons as claim 21.
Claim 29 states “add the particular physical managed unit address to a first of a number of additional data structures responsive to determining the value of the activity counter field has reached a disturb threshold; and add the particular physical managed unit address to the first and a second of the number of additional data structures responsive to determining the value of the activity counter field has reached a swap threshold”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0048].  Said limitations, in combination with the other recited limitations of claim 29, are not taught or suggested by the prior art of record.
Claims 31 and 32-35 depend from claim 29, and are considered allowable for at least the same reasons as claim 29.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (U.S. PGPub No. 2020/0050541) in view of Souri et al. (U.S. PGPub No. 2017/0357571).

Claim 37
De Jong (2020/0050541) teaches:
A system, comprising a memory a memory comprising a number of memory devices and a processing device configured to: P. 0048 and FIG. 3 memory system 10 includes volatile memory 17, NVM 18 and storage 20; P. 0065 methods may be implemented with a controller located within CPU 12
access a first data structure to determine a particular physical managed unit address to which a logical managed unit address is mapped; P. 0120 a logical address to physical address translation may be stored in a mapping table (first data structure)
access a second data structure based on the determined particular physical managed unit address, wherein entries of the second data structure comprise respective activity counter fields corresponding to respective physical managed unit addresses; P. 0105 the number of reads and writes are converted into a state value for each memory block; P. 0120 the state value of each logical address/physical address may be stored in a table separate from the mapping table (second data structure)
increment a value of the activity counter field of the entry in the second data structure corresponding to the particular physical managed unit address; P. 0085 a table stores the number of writes for each memory block, and increments the number each time a write takes place on the memory block (each block corresponds to a physical address, see 0039)
De Jong does not explicitly state adding a physical address to an additional data structure when the activity counter reaches a threshold.
Souri (2017/0357571) teaches:
[…] add the particular physical managed unit address to a first of a number of additional data structures responsive to determining the value of the activity counter field has reached a disturb threshold; and P. 0038 cool down memory unit list 404 can include memory units having a relatively higher P/E count (e.g., meeting a P/E count threshold); P. 0020 controller 130 can map logical addresses to physical addresses in the non-volatile memory array 140
read, from the memory, data stored in memory cells corresponding to the determined particular physical managed unit address. P. 0019-20 read commands specify a logical address, which is translated to a physical address in memory array 140
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of De Jong with the adding a physical address to an additional data structure when the activity counter reaches a threshold taught by Souri
The motivation being improving assignment and selection of memory units for internal operations (see Souri P. 0016)
The systems of De Jong and Souri are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems. 
Therefore it would have been obvious to combine De Jong with Souri to obtain the invention as recited in claims 37 and 39.
		
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Jong et al. (U.S. PGPub No. 2020/0050541) in view of Souri et al. (U.S. PGPub No. 2017/0357571) in view of Liu et al. (U.S. PGPub No. 2019/0179741) .

Claim 39
The systems of De Jong and Souri do not explicitly state determining if a bit error count reaches a threshold, and performing a rewrite in response.
Liu (2019/0179741) teaches:
The system of claim 37, wherein the processing device is further configured to: determine a bit flip count corresponding to the read data stored in the memory cells corresponding to the determined particular physical managed unit address; rewrite the particular physical managed unit address responsive to determining the bit flip count has reached a rewrite threshold. P. 0097 if a block (e.g. corresponding to a physical address) has a number of error bits exceeding a second threshold, the data is migrated to another block (analogous to a re-write)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of De Jong and Souri with determining if a bit error count reaches a threshold, and performing a rewrite in response taught by Liu
The motivation being improve reclaim efficiency, reduce data migration, reduce erase counts of the physical blocks, and solve performance and lifetime degrading problems caused by unnecessary copying (see Liu P. 0016)
The systems of De Jong, Souri and Liu are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems. 
Therefore it would have been obvious to combine De Jong and Souri with Liu to obtain the invention as recited in claim 39.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gaasbeck et al. (U.S. Patent No. 9711234) after each read/write operation, comparing a disturb counter of a victim cell to a threshold to determine if the refresh limit has been reached, adding the victim cell to a refresh queue.
Kochar et al. (U.S. PGPub No. 2016/0019111) teaches adding a block to a bad block list or grown defects list when the program fault count exceeds a threshold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE WU/Examiner, Art Unit 2133